Name: Council Regulation (EEC) No 939/76 of 23 April 1976 concluding the Financial Protocol and the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta
 Type: Regulation
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: nan

 28 . 4. 76 Official Journal of the European Communities No L 111/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 939/76 of 23 April 1976 concluding the Financial Protocol and the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, the European Economic Community and Malta, the Financial Protocol and the Declarations and the Exchange of Letters annexed to the Final Act are hereby concluded, approved and confirmed on behalf of the Community. The texts of the Protocols and of the Final Act are annexed to this Regulation. Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament, Whereas the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta and a Financial Protocol should be concluded and the Declarations and the Exchange of Letters annexed to the Final Act should be approved, The President of the Council shall, as far as the Community is concerned, give the notification provided for in Article 25 of the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta. The President of the Council, shall as far as the Community is concerned, take the necessary measures concerning the exchange of the act of notification of conclusion provided for in Article 18 of the Financial Protocol f1 ). HAS ADOPTED THIS REGULATION: Article 3 Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Protocol laying down certain provisions relating to the Agreement establishing an association between (*) The dates of entry into force of the Protocols will be published in the Official Journal of the European Communities. No L 111/2 Official Journal of the European Communities 28 . 4 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1976. For the Council The President G. THORN